DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amendment

This action is in response to the Amendment filed on 9/29/2022.
Claims 2-7, 12, 13 and 15-18 are pending.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 4112, first paragraph (written description) 
In view of the arguments and discussion, the rejection under 35.U.S.C. 112 first paragraph has been withdrawn.
Rejections under 35 U.S.C. 103 - Bardy in view of Clancy. 

Applicant argues that Bardy and Clancy fail to disclose or suggest "a slot extending longitudinally along a side of the main body to a distal tip of the main body, the slot shaped to accommodate a connection lead." They argue that they do not disclose a slot for a connection lead. Clancy discloses a slot, but the slot is configured to have a detent for facilitating the incremental delivery of fiducials. There is no disclosure in Clancy of a pulse generator or a pulse generator with a connection lead that needs accommodation by the slot.  They also state that Bardy teaches delivering an implantable object but there is no suggestion that the implantable object has a connection lead. The term "lead" does not appear in Bardy nor is a connection lead shown with the implantable object in any of Bardy's drawings. And therefore a person of skill would have no motivation to modify Bardy's instrument (used to deliver the implantable object) to include a slot for accommodating a connection lead of a pulse generator and even if one were motivated to add a slot to Bardy's instrument to accommodate a connection lead, the Clancy reference would not be used because Clancy's slot is shaped to perform an entirely different function  that is configured to stop delivery of a fiducial by shaping the slot (at a narrow portion) to form a detent that catches the protuberance on the fiducial. 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons. The claims as recited are directed to a “pulse generator delivery system for delivery of a pulse generator” and not to a pulse generator comprising a lead. The claims are directed to the delivery system and recite limitations of the delivery system only. The language for delivery of a pulse generator and that the pulse generator that comprises a lead is intended use. Therefore applicant’s arguments regarding Bardy not teaching pulse generator that comprises a lead are not persuasive.
Further, the language that the slot is shaped to accommodate a lead is also intended use. There are no additional limitations of what the shape of the slot is other than the slot extends longitudinally along a side of the main body to a distal tip of the main body.
Therefore while Bardy does not specifically disclose “a slot extending longitudinally along a side of the main body to a distal tip of the main body”, the examiner relied on Clancy’s teachings which also teaches a delivery system of an implantable device (i.e. fiducial marker) and which comprises a main body and a longitudinal slot that extends longitudinally along a side of the main body to a distal tip of the main body (e.g. [0013] Figs. 2A-C and Figs 3, 3A). While Clancy teaches that the slot is used to accommodate the protuberance of the fiducial, the slot is located on a main body fi the delivery system and is a longitudinal slot as recited (i.e. extended longitudinally along a side of the main body). There is no recitation in the claim of the current application that a slot of with a detent would not be able to accommodate a connection lead. Clancy still teaches a slot that extends longitudinally along a side of the main body to a distal tip of the main body and therefore it would be capable of accommodating a lead body as claimed.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the main body of Bardy to comprise a slot extending longitudinally along a side of the main body to a distal tip of the main body as taught by Clancy to accommodate the protruding lead of the pulse generator in order to provide the predictable results of providing a more controlled delivery of the implant. 
Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 2-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy”- PREVIOUSLY CITED) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy”-PREVIOUSLY CITED).
 Regarding claim 2, Bardy teaches a pulse generator delivery system for delivery of a pulse generator (e.g. Col. 8 lines 9-13 Figs. 1-3) into a patient comprising: 
a main body (e.g. 11,15 Figs. 1-3) containing a receptacle configured to receive a pulse generator; 
a handle (e.g. 16-20 Figs 1-3) configured to facilitate an exertion of pressure onto the main body to facilitate advancement of the pulse generator delivery system (e.g. Col. 7 lines 9-18 Note: the claim does not any specific shape for the handle, the claim just requires a “handle” capable of facilitating advancement of the pulse generator delivery system and since the elements 16 and 17 are inserted into the main body at the proximal end of 15,  the handle is configured to facilitate an exertion of pressure onto the main body to facilitate advancement of the pulse generator delivery system as claimed). Bardy does not specifically teach the main body comprising a slot extending longitudinally along a side of the main body to a distal tip of the main body, the slot shaped to accommodate a connection lead. 
Clancy teaches a deployment system for a fiducial which has a protuberance and also teaches a slot extending longitudinally along a side of a main body to a distal tip of the main body to accommodate the protuberance of the fiducial (e.g. [0013] Figs. 2A-C and Figs 3, 3A). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the main body of Bardy to comprise a slot extending longitudinally along a side of the main body to a distal tip of the main body as taught by Clancy to accommodate the protruding lead of the pulse generator in order to provide the predictable results of providing a more controlled delivery of the implant.








Regarding claims 3 and 4, Bardy in view of Clancy teaches the invention as claimed and Bardy further teaches that the distal end (e.g. 11 Fig 1-3) of the pulse generator delivery system has a tapered shape to separate the tissue planesApplication No. 16/573,889Attorney's Docket No.: 045236-0504789_501CO1US(PATENT) and is configured to separate tissue planes as the pulse generator delivery system is advanced within a patient (e.g. Col. 6 lines 14-18).  
Regarding claims 5-7, Bardy in view of Clancy teaches the invention as claimed and Bardy further teaches that the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle, to be substantially embedded into the receptacle and to be protruding from an end of the receptacle (e.g. Figs.1-3, the implantable device in inserted into the hollow bore and ejected during implantation and thus Bardy teaches that the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle, to be substantially embedded into the receptacle and to be protruding from an end of the receptacle).
Regarding claim 13, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) which is considered as a flat area for receiving pressure applied to the plunger.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy” - PREVIOUSLY CITED) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy” - PREVIOUSLY CITED) and further in view of Ahern et al (U.S. Patent Application Publication Number: US 2012/0245433 A1, hereinafter “Ahern”- PREVIOUSLY CITED).
Regarding claim 12, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) but do not specifically teach that the plunger 20 comprises a ring member shaped to receive a finger of a user and advance the plunger. Ahern teaches a surgical access device for thoracic access (e.g. Abstract, 200 Figs. 8 and 9) and also teaches that the device comprises a proximal end that is ring shaped and engageable by a user and used to manipulate the distal end (e.g. [0051],[0052]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the plunger end piece of Bardy to have a ring member shaped to receive a finger as taught by Ahern in order to provide the predictable results of making the device more user compatible and allowing more control of the device to the surgeon during surgery.
Regarding claim 13, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) but does not specifically teach that the plunger includes a proximal end having a flat area for receiving pressure applied to the plunger.  Ahern further teaches that the surgical access device for thoracic access (e.g. Abstract) comprises a proximal end that is ring shaped and a plunger with includes a proximal end having a flat area for receiving pressure applied to the plunger (e.g. Fig.1, 2 show a proximal end of 200 with rings 202 connected by a flat section of the housing). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the proximal end of the plunger as taught by Bardy in view of Clancy with the a plunger having a flat area as taught by Ahern in order to provide the predictable results of making the device more user compatible and allowing more control of the release device to the surgeon during surgery.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy” - PREVIOUSLY CITED) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy” - PREVIOUSLY CITED) and further in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED).
Regarding claims 15 and 16, Bardy in view of Clancy teaches the invention as claimed except for one or more sensors comprising at least one impedance sensor configured to facilitate detection of a state of patient tissues adjacent a distal end of the pulse generator delivery system.
Smits teaches a tunneling tool that comprises electrodes that measure impedance of the tissue (i.e. that are considered as the claimed one or more impedance sensors, e.g. 132, 134 Fig.3, 132, 142 Fig. 4) and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues (e.g. Abstract, [0032],[0033], Smits teaches that the impedance of the tissue is determined and the system differentiates between muscle and fat tissue and therefore they determine a location and a  tissue plane based on the impedance).Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Bardy in view of Clancy to have impedance sensors as taught by Smits at a distal end of the delivery system of Bardy and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues as taught by Smits in order to provide the predictable results of providing the clinician with a better guidance during delivery of the implantable medical device.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy” - PREVIOUSLY CITED) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy” - PREVIOUSLY CITED) and Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED) and further in view Bonner et al (U.S. Patent Application Publication Number: US 2010/0305428 A1, hereinafter “Bonner” - APPLICANT CITED).
Regarding claims 17 and 18, Bardy in view of Clancy and Smits teaches the invention as claimed and teaches the impedances sensors and a measurement system that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissue as claimed  as discussed above, they do not specifically teach  that the measurement system  comprises at least one programmable processor; and a non-transitory machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform  the operations as taught by Bardy in view of Clancy and Smits discussed above.
In a similar field of endeavor, Bonner teaches that is it well known to have computer-controlled guidance systems comprising a computer processor, memory and display that may be used to automatically perform and save instructions for guidance of the device during surgery (e.g. [0032]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Bardy in view of Clancy and Smits and save the instructions for detection and measurement in a computer processor, display and memory system by Bonner in order to provide the predictable results of providing the clinician with a more automated system that can display and save the data for review after surgery. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792